DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 September 2019 and 23 March 2021 have been considered by the examiner.

Specification
The substitute specification filed 30 September 2019 has been entered.
The disclosure is objected to because of the following informalities: In ¶[0001], capitalize the first word (“power”) in the titles of the noted applications.  
Appropriate correction is required.

Claim Objections
Claims 8 & 16 are objected to because of the following informalities:  Change “comprise” to ---comprises---.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, it is not clear if the “inductive element” and “capacitive element” correspond to the “intermediate energy storage element” and “target energy storage element”, respectively, as described in the specification ¶[0039] & ¶[0050], or if they are supplemental thereto.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (WO 2015010419) in view of Xu et al. (CN 20337711). 
Regarding claim 1, Cheng teaches a power management circuit for a triboelectric (sliding friction) nanogenerator, comprising: 
a pulse current control (touch) switch 301 (abstract; Fig.5); 
wherein the pulse current control (touch) switch 301 is configured to instantaneously connect two electrode layers 102 & 202 of the triboelectric nanogenerator to generate a transient pulse current (e’), after movement of two relative moving components of the triboelectric nanogenerator generates static charges induced between the two electrode layers (abstract;  English machine translation describing the working principle in Fig.5, including “[w]hen the 1st friction layer 101 under surface and 2nd friction layer 201 is completely separated from the upper surface of the, firing pin 301 and the 1st firing pin 302 contact, thus instantaneously change from the circuit of the generator is a closed state, as shown in Figure [5]b is shown. The 1st electrode layer 102 on the electrical potential exists positively, therefore, electronic from the 2nd electrode layer 202 to the 1st electrode layer 102, in 1st electrode layer 102 generates the negative induction of the charge, in the 2nd electrode layer 202 is generated on the induction charge, in this process, the generator outputs a positive current pulse, as shown in Figure 5b as shown.”

    PNG
    media_image1.png
    402
    560
    media_image1.png
    Greyscale


But, Xu teaches a self-charging super capacitor comprising at least one nanometer friction generator used for converting mechanical energy into electric energy (abstract).  The device includes an intermediate energy storage element (filter circuit) 52 for accumulating electric energy of an instantaneous pulse current, a target energy storage element (super capacitor) 53 for storing electric energy output from the intermediate energy storage element 52, i.e., per the English machine translation, in the circuit of Figure 5, “…alternating of the pulse electrical signal is first input to the rectifier circuit module, through the rectifier circuit module for its rectification, is unidirectional pulsating direct current. This unidirectional pulsating direct current is input to the filter circuit module for filtering, in the one-way pulsating direct current to the interference clutter filtering, to obtain direct current electrical signal. Finally, this direct current electrical signal which is directly input to the super-capacitor is charged. Here can be a super-capacitor charging, can also be a plurality of parallel of the super capacitor charged at the same time. The above-mentioned circuit has the advantages of : (1) nanometer friction generator to generate electric energy according to the size of the capacitor and with the super capacitor size of the charging voltage, by adjusting the correlation parameter of the filter circuit module, enables nanometer maximum use of the electric energy generated by the friction generated by the generator, improving the energy conversion efficiency ; (2) according to the different application environment, nanometer friction generated by the generator voltage amplitude range is large, can be by adjusting the correlation parameter of the filter circuit module, to be adapted to the voltage 

    PNG
    media_image2.png
    293
    567
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Cheng and provide an intermediate energy storage element; and a target energy storage element, wherein the intermediate energy storage element is configured to store electric energy of the transient pulse current, and wherein the target energy storage element is configured to store the electric energy output from the intermediate energy storage element since Xu teaches these would have enabled maximum use of the electric energy generated by the friction, improving the energy conversion efficiency, and increased voltage amplitude.
Regarding claim 2, in Cheng a position of the pulse current control switch 301 is arranged such that the pulse current control switch is closed when a potential difference between the two electrode layers is maximal (Fig.5b).  
 Regarding claim 11, Cheng’s triboelectric nanogenerator comprises the two electrode layers 102 & 202, and wherein a basic motion mode of the two relative moving components is a Lateral Sliding (LS) mode (Fig.5).
Regarding claim 18, Cheng teaches a power management method for a triboelectric nanogenerator, comprising: generating, by movement of two relative moving components 102 & 202 of the triboelectric nanogenerator, static charges induced between two electrode layers of the 
Cheng does not further teach “storing electric energy of the transient pulse current in an intermediate energy storage element; and transferring the electric energy in the intermediate energy storage element to a target energy storage element.”
But, Xu teaches a self-charging super capacitor comprising at least one nanometer friction generator used for converting mechanical energy into electric energy (abstract).  The device includes an intermediate energy storage element (filter circuit) 52 for accumulating electric energy of an instantaneous pulse current, a target energy storage element (super capacitor) 53 for storing electric energy output from the intermediate energy storage element 52 (Fig.5).  Xu’s circuit and corresponding method provides the advantages of: “(1) nanometer friction generator to generate electric energy according to the size of the capacitor and with the super capacitor size of the charging voltage, by adjusting the correlation parameter of the filter circuit module, enables nanometer maximum use of the electric energy generated by the friction generated by the generator, improving the energy conversion efficiency ; (2) according to the different application environment, nanometer friction generated by the generator voltage amplitude range is large, can be by adjusting the correlation parameter of the filter circuit module, to be adapted to the voltage of the super capacitor is charged, nano-friction the generator produces voltage to overcome the uncertainty of the size” (English translation).
Thus, it would have been obvious before the effective filing date to modify Cheng and store electric energy of the transient pulse current in an intermediate energy storage element, and transfer the electric energy in the intermediate energy storage element to a target energy storage 
Regarding claim 19, Cheng teaches connecting the two electrode layers 102 & 202 to generate the transient pulse current comprises setting a pulse current control switch 301 at the two relative moving components of the triboelectric nanogenerator (Fig.5).  
Claims 1-2, 6-8, 10-11 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (WO 2015010419) in view of Klyosov et al. (US Pat.Pub.2016/0043626).
As noted in the previous grounds of rejection, Cheng teaches the elements of claim 1 except for “an intermediate energy storage element; and a target energy storage element, wherein the intermediate energy storage element is configured to store electric energy of the transient pulse current, and wherein the target energy storage element is configured to store the electric energy output from the intermediate energy storage element.” 
But, Klyosov teaches an energy management circuit for a power generator supplying unipolarity pulses including an intermediate energy storage element (inductance coil) 1 and a target energy storage element (capacitor) 21 (Fig.3) wherein the intermediate energy storage element 1 is configured to store electric energy of the transient pulse current (i.e., synchronic opening/closing of switches 6, 7 delivers voltage periodically to coil 1; ¶[0052]), and wherein the target energy storage element 21 is configured to store the electric energy output from the intermediate energy storage element 1 (via electronic valves 14, 15; ¶[0049]; ¶[0053]; Fig.3).  Klyosov’s energy management circuit increases the energy conversion factor (¶[0035]).

    PNG
    media_image3.png
    360
    529
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Cheng and provide an intermediate energy storage element; and a target energy storage element, wherein the intermediate energy storage element is configured to store electric energy of the transient pulse current, and wherein the target energy storage element is configured to store the electric energy output from the intermediate energy storage element since Klyosov teaches these would have increased the energy conversion factor.  
Regarding claim 2, in Cheng a position of the pulse current control switch 301 is arranged such that the pulse current control switch is closed when a potential difference between the two electrode layers is maximal (Fig.5b).  
Regarding claim 6, in Klyosov, the intermediate energy storage element (inductance coil) 1 comprises an inductive element.  
Regarding claim 7, while the specific inductance of Klyosov’s intermediate energy storage element (inductance coil) 1 is not given, a range of between 1μ H-100 H would have been obvious before the effective filing date as a matter of engineering design, since it has been In re Aller, 105 USPQ 233.  
Regarding claim 8, the target energy storage element (capacitor) 21 of Klyosov comprises a capacitive element.   
Regarding claim 10, while the specific inductance of Klyosov’s target energy storage element (capacitor) 21 is not given, a range of between 1μF-100 mF would have been obvious before the effective filing date as a matter of engineering design, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill.  In re Aller, 105 USPQ 233.  
 Regarding claim 11, Cheng’s triboelectric nanogenerator comprises the two electrode layers 102 & 202, and wherein a basic motion mode of the two relative moving components is a Lateral Sliding (LS) mode (Fig.5).
Regarding claim 18, as noted in the previous grounds of rejection, Cheng teaches the method except for “storing electric energy of the transient pulse current in an intermediate energy storage element; and transferring the electric energy in the intermediate energy storage element to a target energy storage element.”
 But, Klyosov teaches an energy management circuit for a power generator supplying unipolarity pulses including storing electric energy of the transient pulse current in an intermediate energy storage element (inductance coil) 1; and transferring the electric energy in the intermediate energy storage element 1 to a target energy storage element (capacitor) 21 (¶[0049]; ¶[0053]; Fig.3).  Klyosov’s energy management circuit increases the energy conversion factor (¶[0035]).

Regarding claim 19, Cheng teaches connecting the two electrode layers 102 & 202 to generate the transient pulse current comprises setting a pulse current control switch 301 at the two relative moving components of the triboelectric nanogenerator (Fig.5).  	Regarding claim 20, Klyosov teaches the electric energy of the transient pulse current is stored in an inductive element (inductance coil) 1, and wherein the electric energy in the inductive element 1 is transferred to a capacitive element (capacitor) 21, and a diode 14/15 is provided to control a direction of the transient pulse current (Fig.3).

Allowable Subject Matter
Claims 3-5, 9 & 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record found in the limited time available for search & consideration does not appear to teach the claimed power management circuit including, inter alia, “wherein the pulse current control switch comprises two pulse current control switches, each of which separately controls a respective one of the two electrode layers to be connected instantaneously, wherein two ends of the intermediate energy storage element are inversely connected to the two electrode layers when respective ones of the two pulse current control switches are closed respectively” (claim 3); or 

“wherein the capacitive element is connected to a diode in series, and 
“wherein the triboelectric nanogenerator in the Vertical Contact Separation (CS) mode comprises the two relative moving components, wherein a first component of the two relative moving components comprises a triboelectric layer and a first electrode layer arranged on the triboelectric layer, and a second component of the two relative moving components comprises a second electrode layer, wherein when the first component and the second component move relative to each other by vertically contacting with and separating from each other, the second electrode layer, is configured to act as another triboelectric layer, is contacted with the triboelectric layer, and is separated from the triboelectric layer, wherein the triboelectric layer comprises a material different from that of the second electrode layer, wherein the first electrode layer and the second electrode layer are connected to the pulse current control switch, and wherein when mutual separation of the triboelectric layer and the second electrode layer results in a maximal potential difference between the first electrode layer and the second 
“wherein the triboelectric nanogenerator in the Lateral Sliding (LS) mode comprises the two relative moving components, wherein a first component of the two relative moving components comprises a triboelectric layer and a first electrode layer arranged on the triboelectric layer, and a second component of the two relative moving components comprises a second electrode layers wherein when the first component and the second component laterally slide relative to each other, the second electrode layer is configured to act as another triboelectric layer and performs mutual sliding friction with the triboelectric layer, wherein the triboelectric layer comprises a material different from that of the second electrode layer, wherein the first electrode layer and the second electrode layer are output terminals of the triboelectric nanogenerator and connected to the pulse current control switch, and wherein when the mutual sliding friction and malposition between the triboelectric layer and the second electrode layer results in a maximal potential difference between the first electrode layer and the second electrode layer, the pulse current control switch is closed, and the transient pulse current is output between the first electrode layer and the second electrode layer to the intermediate energy storage element” (claim 13) or 
“wherein the triboelectric nanogenerator in the Single Electrode Contact (SEC) structure comprises the two relative moving components, wherein a first component of the two relative moving components comprises a triboelectric layer, and a second component of the two relative moving components comprises a first electrode layer, and a second electrode layer or an equipotential,PCT Application No.: PCT/CN2017/114253 Filed: December 1, 2017Page 8wherein the triboelectric layer and the first electrode layer of the second 
“wherein the triboelectric nanogenerator in the Sliding Freestanding Triboelectric-layer (SFT) structure comprises the two relative moving components, wherein a first component of the two relative moving components comprises a triboelectric layer, and a second component of the two relative moving components comprises a first electrode layer and a second electrode layer separated from each other, wherein when the first component and the second component slide relative to each other, the triboelectric layer slides from the first electrode layer to the second electrode layer, and the first electrode layer and the second electrode layer act as another triboelectric layer, wherein the triboelectric layer comprises a material different from those of the first electrode layer and the second electrode layer, wherein the first electrode layer and the second electrode layer are connected to the pulse current control switch, and wherein when the triboelectric layer slides between the first electrode layer and the second electrode layer, resulting in a maximal potential difference between the first electrode layer and the second electrode layer, the pulse current control switch is closed, and theIn re: Zhonglin WANG et al. PCT Application No.: PCT/CN2017/114253Filed: December 1, 2017rttttransient pulse current is 
“wherein the triboelectric nanogenerator in the Contacted Freestanding Triboelectric-layer (CFT) structure comprises the two relative moving components, wherein a first component of the two relative moving components comprises a triboelectric layer, and a second component of the two relative moving components comprises a first electrode layer and a second electrode layer separated from each other, wherein the triboelectric layer 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832